L. HAND, Circuit Judge
(dissenting). It may be that the plaintiff got possession of the silk as soon as it was loaded on the truck; at least, I am ready to assume so; but a man may have possession of what he is not free to take away. The truck certainly could not have left the pier until its dray-man had procured and surrendered the permit, for the defendant’s watchman was set to prevent his leaving until he had. This was to make sure that he was authorized to act for the true consignee; if he turned out not to be, the goods would have been unloaded forcibly, if need were. The delivery was not yet complete, because the carrier had not surrendered control over the goods, and that I understand to be necessary to a delivery. This was the holding in Wichita Falls, etc., Ry. Co. v. Brown, 76 Okl. 84, 183 P. 889, and Southern Grocery Co. v. Bush, 131 Ark. 153, 198 S. W. 136. These were eases where the goods had been delivered to a compress company, whieh was in substance a warehouse, where the consignees wished them to lie. However, the compress company would not deliver them without a document-issued by the carrier. It is true that the opposite result was reached in Arthur v. St. Paul & Duluth Ry., 38 Minn. 95, 35 N. W. 718, on the notion that the carrier had merely reserved a lien for its freight, and on those facts, perhaps, the Minnesota case was right. The case at bar is not the same, because the carrier had not put the goods where they were to remain, merely reserving its lien. Placing them on the truck was not, as I have said, an unconditional surrender of possession; it was a step in the delivery, which the carrier might still retrace, and would, if need arose. The whole delivery had not, therefore, ended, and the decree below was right in my opinion.